DETAILED ACTION
The previous grounds of rejection are maintained.  No new rejections are set-forth.  The instant action is made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2011-078785 (herein Pfeil) in view of US 2010/0069548 (herein Jansen)
In setting forth the instant rejection, a machine translation has been relied upon.  Both the translation and the DE documented were filed with the IDS filed 4/21/21.
As to claims 1, 10-11, 14, 16, 18, 19 and 20, Pfeil discloses a hardener composition and methods of forming the composition by mixing for free radically polymerizable compounds comprising a 1,3-dioxo compound as a hardening agent and a manganese compound as an accelerator, a multicomponent mortar system containing this hardener composition based on free radically polymerizable compounds and its use for chemical fastening such as anchoring elements (adhesives).  See paragraph 1.  Pfeil discloses (paragraph 6) that with a small amount of alpha-acetylbutyrolactone and Mn(II) octoate, a strongly exothermic rapid polymerization of a resin mixture based on urethane methacrylates, which is common for the chemical fastening of anchoring elements.  Pfeil discloses a gel time (and time to reach peak exotherm) between 10 seconds and 60 minutes and a peak exotherm below 300 o
More specifically, Pfeil discloses in example 1 (paragraph 73) a composition wherein 45 weight % of butanediol-1,4-dimethacrylate (radically polymerizable component), 0.30 g of 4-hydroxy-2,2,6,6-tetramethylpiperidine-N-oxyl, dissolved in 1 weight % butanediol-1,4-dimethacrylate and 1.84 g of alpha-acetylbutyrolactone (1,3-dioxo compound) are homogenized.  Then 1.00 g of a solution of Mn(II) dioctoate (manganese compound) is added and homogenized over 30 seconds.
Cobalt, copper and peroxide are not required and specifically states no peroxides (paragraph 13).
The composition have stabilizers allowing a “substantially drift free adjustment of the gel time (paragraph 61).
Pfeil is silent on the composition comprising claimed components (1), (2) or (3).
Jansen discloses a resin composition comprising an unsaturated polyester resin, a manganese compound and a thiol containing compound in addition to a tertiary amine compound.  See paragraph 36-37 stating that the thiol is added.  The examples (e.g. table 1) illustrate that the use of thiol (4-SH) greatly improves gel time (paragraph 66).  See paragraph 38 stating that a base is added to the system to yield a more efficient curing (shorter gel time) etc.  The base is preferably a tertiary amine.  See paragraph 39.  Jansen further teaches that the composition has only slight gel time drift tendency (paragraph 17).  Specifically exemplifying (e.g. paragraph 74) only a 11% drift after 184 days when inhibitors and thiol are utilized.  The gel time drift is critical for predictable curing (paragraph 9).
It would have been obvious at the time of the invention to have modified the composition of Pfeil with a combination of thiol compound and tertiary amine compound 
As to claim 2, Mn(II) dioctoate reads on claimed component i, wherein M is manganese and R is an alkyl with 7 carbons (from octoate).
As to claim 5, acetylbutyrolactone reads on formula D-II, wherein R2 is CH3 (C1 alkyl), A is 0 and n is 1.
As to claim 6, Pfeil discloses that the composition N, N-dimethylaniline as an accelerator.  See paragraph 64.
As to claim 12, Pfeil envisages storing the compositions over time by adding stabilizers.  See paragraph 61.  Further, Jazen discloses inhibitors are added for the same reason.  See paragraph 75 and 9.  Teaching that they are stored for over 180 days.  It would have been obvious at the time of the invention to have stored the compositions for the appropriate amount of time, including over 180 days as suggested by Pfeil because the compositions may not necessarily be needed to be utilized right away and are designed to be stored until the appropriate time.
As to adding the 1,3-dioxo compound afterwards, Pfeil is silent.  MPEP 2144.04 IV C gives guidance on changes in sequence of adding ingredients.  Specifically stating that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.  In the instant case, the difference the manganese is added after 30 days.  Pfeil states (paragraph 1 and examples) that the manganese compound 
As to claim 13, Pfeil envisages storing the compositions over time by adding stabilizers.  See paragraph 61.  Further, Jazen discloses inhibitors are added for the same reason.  See paragraph 75 and 9.  Teaching that they are stored for over 180 days.  It would have been obvious at the time of the invention to have stored the compositions for the appropriate amount of time, including over 180 days as suggested by Pfeil because the compositions may not necessarily be needed to be utilized right away and are designed to be stored until the appropriate time.
As to adding the manganese compound afterwards, Pfeil is silent.  MPEP 2144.04 IV C gives guidance on changes in sequence of adding ingredients.  Specifically stating that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.  In the instant case, the difference the manganese is added after 30 days.  Pfeil states (paragraph 1 and examples) that the manganese compound accelerates curing.  Therefore, it would have been obvious to delay the addition of the compound in order to prevent premature curing.
As to claim 15, the composition is utilized as anchoring (adhesive) elements, thus would be utilized to coat.  See paragraph 69.  
As to claim 17, the composition is substantially identical with similar gel times, peak of exotherms, time to peak of exotherms within the claimed range.  Further, the components (acrylate monomer, manganese octoate, N,N-dimethyl-p-toludine and alpha-acetylbutyrolactone) are identical.  It is reasonable to take the position that the .  

Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2011-078785 (herein Pfeil) in view of US 2010/0069548 (herein Jansen) and US 2013/0211013 (herein Koers).
The discussion with respect to Pfeil and Jansen set-forth above is incorporated herein by reference.
As to claims 3 and 4, Pfeil is silent on the claimed iron and manganese complexes with the claimed ligands.  
Koers teaches similar curable compositions comprising manganese and iron complexes.  See abstract and examples. Koers discloses that suitable ligands include those of claimed N-1 to N-V.  See ligands starting at paragraph 24 and discussed in general in paragraph 23. Specifically preferring claimed formula N-V, with numerous examples within the claimed genus (paragraph 44) such as ,12-dimethyl-1,5,8,12-tetraaza-bicyclo[6.6.2]hexadecane, which reads on claimed formula N-V, wherein R40 is methyl (C1 alkyl).  The accelerator also comprises phosphines such as dibutyl phosphine (paragraph 45 and examples), which complexes with the metal and fits formula P-1, wherein R1 is dibutyl (C4 alkyl) and hydrogen.
It would have been obvious at the time the invention was filed to have modified Pfeil with the specific iron complex of Koers and thereby arrive at the claimed invention because Koers teaches that said complexes are suitable in similar compositions.
As to claim 8, Pfeil is silent on the claimed acids.
Koers teaches that the accelerator (to speed the polymerization) included ascorbic acid as a reducing agent for the accelerator.  See paragraphs 52-53.
It would have been obvious at the time the invention was filed to have modified the composition of Pfeil with the ascorbic acid of Koers because one would want to accelerate the reaction.


Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2011-078785 (herein Pfeil) in view of US 2010/0069548 (herein Jansen) and EP 2,626,383 (herein Koers-2).
The discussion with respect to Pfeil and Jansen set-forth above is incorporated herein by reference.
As to claim 7, Pfeil is silent on the base being the claimed heterocycles.  
Koers-2 teaches similar compositions.  See abstract and examples. Koers prefers bipyridine as the base, reading on claimed formula H-I, wherein R1=R2=R3=H as a substitute for N,N-dimethyl-p-toludine (base of Pfeil).  See paragraphs 23-24 and examples of Koers-2.
It would have been obvious to have substituted bipyridine for N,N-dimethyl-p-toludine because Koers-2 teaches that it is a suitable alternative.  Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Pfeil contains a composition that differs from the presently claimed composition by having bipyridine 
As to claim 9, Pfeil discloses that the composition comprises acrylate monomer, manganese octoate, N,N-dimethyl-p-toludine and alpha-acetylbutyrolactone.  See paragraphs 40-41 and examples.  However, Pfeil is silent on the base being the claimed heterocycles.  
Koers-2 teaches similar compositions.  See abstract and examples. Koers prefers bipyridine as the base, reading on claimed formula H-I, wherein R1=R2=R3=hydrogen.  See paragraphs 23-24 and examples of Koers-2.  
It would have been obvious at the time the invention was filed to have added additional bipyridine as suggested by Koers-2 because Koers-2 teaches that bipyridine is a suitable base.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Pfeil has a disadvantage because the system tends not to fully cure sufficiently under certain conditions, leading to reduced performance by the cured mass, particularly for use in plugging mass requiring reliable very high values (referring to US 2016/0168286 for this passage).  
This is not found persuasive.   It is not clear what the nexus between plugging mass at very high values and the claimed invention and the prior art is.  Pfeil and the claimed invention do not disclose plugging mass at very high values.  So any perceived disadvantage “under certain conditions” appear to be moot.  Further, the mere fact that a prior art reference is not optimal under all conditions does not detract from the skilled artisan’s motivation to improve upon it.  
Applicant argues that Jansen utilizes peroxide, while Pfeil does not utilize it.  
In response, Jansen utilizes the thiol to accelerate the radical curing of the polyester.  It is reasonable to take the position that the thiol would accelerate radicals generated in Pfiel regardless of how they are generated.
Applicant argues that copper and cobalt are preferred accelerators of Pfiel.  
In response, preferred embodiments are not a teaching away nor all the embodiments of a reference.  The copper and cobalt are one of several accelerators mentioned in Pfiel, all of which one of ordinary skill in the art would recognize as suitable.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764